Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 1 of 25 PageID #: 191



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF NEW YORK

   C&A IP HOLDINGS, LLC and
   C&A MARKETING, INC.,                                       Civil Action No. 19-cv-848-ENV-VMS

                            Plaintiffs,                       FIRST AMENDED COMPLAINT
                                                              AND JURY DEMAND
                       v.

   SWAG MAN INC., NINJA KING INC.,
   ELI HIZAMI and DOES 1–10,

                         Defendants.


         Plaintiffs C&A IP Holdings, LLC (“C&A IP”) and C&A Marketing, Inc. (“C&A

 Marketing”) (collectively, “Plaintiffs”), by and through their attorneys, for their Complaint

 against Defendants, Swag Man Inc. (“Swag Man”), Ninja King Inc. (“Ninja King”), Eli Hizami

 (“Hizami”), and Does 1–10 (“Doe Defendants”) (collectively, “Defendants”), allege as follows:

                                          NATURE OF THE ACTION

         1.          This is an action for trademark infringement, false designation of origin, false

 advertising, unfair competition and other deceptive acts and unlawful practices brought against

 Defendants who are passing off their inferior products as those originating with Plaintiffs.

         2.          C&A IP is the owner and C&A Marketing is the exclusive licensee of multiple

 trademarks used in connection with the advertising and sale of cameras and camera accessories

 on Amazon.com (“Amazon”).

         3.          Plaintiffs have achieved substantial success by advertising and selling Plaintiffs’

 proprietary camera accessories under various RITZ GEAR trademarks, including U.S Trademark

 Registration Nos. 5,114,808 (Exhibit A) and 5,045,902 (Exhibit B) (collectively, “the Ritz Gear

 Marks”).



                                                       1
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 2 of 25 PageID #: 192



         4.          In an effort to usurp Plaintiffs’ business, Defendants have hijacked Plaintiffs’

 Amazon listings, which feature Plaintiffs’ trademarks and products, to sell different and inferior

 cameras and camera accessories.

         5.          In particular, Defendants have advertised camera product bundles that contain,

 inter alia, products bearing the Ritz Gear Marks (“Ritz Gear Products”), as well as third-party

 products, for purchase to consumers at prices that are lower than those offered by Plaintiffs.

 However, when fulfilling customer orders, Defendants do not deliver Plaintiffs’ Ritz Gear

 Products. Thus, consumers are confused and misled, believing that they have purchased

 Plaintiffs’ proprietary and branded products, yet they receive totally different products that were

 not shown in the listings and which are inferior to Plaintiffs’ products.

         6.          Moreover, many of the camera product bundles that are delivered to customers by

 Defendants include cheap refurbished cameras (as opposed to the new cameras shown and

 described in the listings) and other inferior products.

         7.          Defendants’ unauthorized use of Plaintiffs’ trademarks to advertise and sell

 Defendants’ inferior products is likely to cause and has caused consumer confusion, mistake, and

 deception to the detriment of consumers and the reputation and goodwill belonging to Plaintiffs.

         8.          As a result of these unlawful activities, and as demonstrated below, Defendants

 are liable to Plaintiffs for, inter alia, trademark infringement, false designation of origin, false

 advertising, and unfair competition under the Lanham Act and at common law.

                                      JURISDICTION AND VENUE

         9.          This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1338 and 15 U.S.C.

 § 1121 for claims arising under the Lanham Act, 15 U.S.C. § 1051 et seq., and under 28 U.S.C.

 § 1367 for supplemental jurisdiction of all other claims.



                                                       2
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 3 of 25 PageID #: 193



          10.        This Court has personal jurisdiction over Defendants Swag Man and Ninja King

 pursuant to New York CPLR §§ 301 and 302 because their principal place of business is in New

 York, they transact business in New York, and this action arises out of their conduct in New

 York.

          11.        This Court has personal jurisdiction over Hizami pursuant to New York CPLR

 §§ 301 and 302 because he resides in New York, he transacts business in New York, and this

 action arises out of his conduct in New York.

          12.        Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because the

 Defendants reside in this District; and under 28 U.S.C. § 1391(b)(2) because a substantial part of

 the events giving rise to the claim in this Complaint occurred in this District.

                                              THE PARTIES

          13.        Plaintiff C&A IP is a limited liability company organized and existing under the

 laws of the State of Delaware, with a place of business at 114 Tived Lane East, Edison, New

 Jersey 08837.

          14.        Plaintiff C&A IP is the owner of the Ritz Gear Marks.

          15.        Plaintiff C&A Marketing is a corporation organized and existing under the laws

 of the State of New Jersey, with a place of business at 114 Tived Lane East, Edison, New Jersey

 08837.

          16.        C&A Marketing is the exclusive licensee of the Ritz Gear Marks.

          17.        Plaintiff C&A Marketing advertises, markets, promotes, offers for sale, and sells,

 inter alia, camera accessories under the Ritz Marks.

          18.        Upon information and belief, Defendant Swag Man is a corporation existing and

 organized under the laws of the State of New York.



                                                      3
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 4 of 25 PageID #: 194



         19.         Upon information and belief, Defendant Swag Man has a place of business at

 2365 Nostrand Avenue, Brooklyn, New York 11210.

         20.         Upon information and belief, Swag Man owns and operates an Amazon storefront

 having Merchant ID: ACGED6PWYI9IQ, which has operated under the names “Swag Man” and

 “Shark Deals” through which it advertises, markets, offers for sale, and sells various consumer

 products, including, inter alia, cameras and camera accessories.

         21.         Upon information and belief, Defendant Ninja King is a corporation existing and

 organized under the laws of the State of New York.

         22.         Upon information and belief, Defendant Ninja King has a place of business at

 3003 Avenue J, Brooklyn, New York 11210.

         23.         Upon information and belief, Ninja King owns and operates an Amazon storefront

 having Merchant ID: A8DP03SHERH6M, which has operated under the names “Ninja King”

 and “Savings on Us” through which it advertises, markets, offers for sale, and sells various

 consumer products, including, inter alia, cameras and camera accessories.

         24.         Upon information and belief, Defendant Hizami is an individual who resides in

 Brooklyn, New York.

         25.         Defendants have represented that Defendant Hizami is the owner of Defendants

 Swag Man and Ninja King and operated the Swag Man and Ninja King storefronts on Amazon.

         26.         Based upon these representations, Defendant Hizami is a moving, active

 conscious force behind the Defendants Swag Man and Ninja King’s infringement.

         27.         Defendant Hizami is personally liable for the unlawful acts complained-of herein.

         28.         Upon information and belief, Defendants Ninja King and Swag Man are owned,

 operated or controlled by one or more additional parties whose identity is not yet known to



                                                     4
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 5 of 25 PageID #: 195



 Plaintiffs. The true names, involvement and capacities, whether individual, corporate, associated

 or otherwise, of the Doe Defendants are unknown to Plaintiff. Therefore, Plaintiff sues the Doe

 Defendants by a fictitious name. Plaintiff is informed and believes, and on that basis alleges, that

 each of the Doe Defendants sued herein is responsible in some manner for the events and

 occurrences referred to herein. When the true names, involvement and capacities of these parties

 are ascertained, Plaintiff will seek leave to amend this Complaint accordingly.

         29.         Amazon prohibits any one party from operating multiple storefronts, absent

 express permission to do so.

         30.         Upon information and belief, the Defendants Swag Man and Ninja King were

 formed for the purpose of bypassing Amazon’s prohibition against operating multiple

 storefronts.

         31.         Upon information and belief, there exists, and all times herein mentioned there

 existed, a unity of interests between and among Defendants vis-à-vis the ownership, operation,

 and/or management of the business of the Swag Man and Ninja King storefronts.

         32.         Upon their unmasking, all of the individuals responsible for the operation and

 management of these storefronts, and the violations of the law described herein, will be named as

 defendants in this action.

                                                  FACTS

         33.         The history of the Ritz Gear Marks begins in 1918 with the founding of Ritz

 Camera Centers, Inc. by Benjamin A. Ritz and his family in Atlantic City, New Jersey. The Ritz

 family business initially focused on providing portrait services, but grew into a national chain

 providing photo-finishing services, cameras and accessories. At one time, Ritz Camera operated

 over 1,200 stores nationwide.



                                                      5
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 6 of 25 PageID #: 196



         34.         Ritz Camera was acquired by Plaintiffs, who continued to redefine the famous

 Ritz Camera brand. Among other things, Plaintiffs introduced a line of camera accessories under

 the Ritz Gear Marks to provide professional-quality camera accessories at an affordable price.

         35.         Plaintiffs have built a successful business creating, advertising, marketing, and

 selling cameras and camera accessories, including through their own “RitzCamera” Amazon

 storefront.

         36.         One of Plaintiffs’ most successful product offerings are bundles of popular

 cameras and Ritz Gear-branded accessories, such as memory cards, camera cases, tripods and

 flashes.

         37.         Plaintiffs have created listings for these product bundles on Amazon, each of

 which is assigned an Amazon Standard Identification Number (“ASIN”).

         38.         As a result of their listings and advertisements and promotion on Amazon,

 Plaintiffs’ have seen a significant increase in their business and the development of a loyal

 customer base, many of which return for repeat purchases.

         39.         The Ritz Gear Marks are advertised and used on Plaintiffs’ Amazon listings and

 photos. Photos and advertisements featuring Plaintiffs’ products, including Ritz Gear-branded

 products, are advertised and displayed on Plaintiffs’ Amazon listings.

         40.         Consumers make purchasing decisions based upon the images that appear on the

 Amazon listings, which include the Ritz Gear Marks, and the manner in which Plaintiffs’

 products are packaged and displayed. By the same token, consumers expect to receive products

 sold in Plaintiffs’ branded packaging and that bear Plaintiffs’ trademarks as part of their orders

 for products.




                                                       6
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 7 of 25 PageID #: 197



                                  DEFENDANTS’ DECEPTIVE ACTS

         41.         Defendants, through their Amazon storefronts, market, offer for sale, and sell

 items on Amazon, including cameras and camera accessories.

         42.         Among their product offerings, Defendants advertise, market, offer for sale, and

 sell product bundles, comprising a camera and a group of accessories.

         43.         In an effort to trade upon Plaintiffs’ goodwill, Defendants have associated their

 inferior product bundles with the Amazon listings, advertising and pictures that were created by

 Plaintiffs. However, unlike the products that are advertised, marketed, promoted, offered for sale

 and sold by Plaintiffs, Defendants’ product bundles do not contain Plaintiffs’ proprietary Ritz

 Gear Products. Defendants’ product bundles also typically include refurbished cameras.

         44.         For example, Plaintiffs created Amazon ASIN B07JVH52W7 to advertise, offer

 to sell and sell a Canon PowerShot SX530 HS camera, in combination with various Ritz Gear-

 branded products. Specifically, this ASIN, as shown and described in the listing, includes Ritz

 Gear-branded accessories:




                                                      7
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 8 of 25 PageID #: 198



         45.         Seeking to take advantage of Plaintiffs’ goodwill, Defendant Swag Man offered to

 sell and sold product bundles under ASIN B07JVH52W7. A test purchase from Defendant Swag

 Man’s Amazon storefront confirmed that Swag Man was engaged in a “bait and switch” scheme

 by shipping consumers different and inferior products than those shown and described in the

 product listing.

         46.         As shown below, each of the Ritz Gear-branded products was replaced with

 inferior substitutes:



                     Advertised Product                    Product Shipped By Defendants
    RITZ GEAR® Extreme Pro 32GB UHS-
    I/U3 SD Memory Card:




    RITZ GEAR® Deluxe Zoom Photo Bag:




                                                     8
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 9 of 25 PageID #: 199




                     Advertised Product       Product Shipped By Defendants
    RITZ GEAR® Flexible Tripod:




    RITZ GEAR® OTG USB/Micro USB
    Multi-Function SD/Micro SD Card
    Reader/Writer:




                                          9
 4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 10 of 25 PageID #: 200



          47.         The product bundle shipped by Defendant Swag Man also included a refurbished

  Canon camera (shown below), rather than a new camera:

                               Refurbished Camera Shipped By Swag Man




          48.         Plaintiffs also created Amazon ASIN B01N3Q104E to advertise, offer to sell and

  sell a Canon EOS Rebel T6 camera, in combination with various Ritz Gear-branded products.

  Specifically, this ASIN, as shown and described in the listing, includes Ritz Gear-branded

  accessories:




                                                     10
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 11 of 25 PageID #: 201



          49.         Seeking to take advantage of Plaintiffs’ goodwill, Defendant Ninja King offered

  to sell and sell sold product bundles under ASIN B01N3Q104E. A test purchase from Defendant

  Ninja King’s Amazon storefront confirmed that Ninja King was engaged in a “bait and switch”

  scheme by shipping consumers different and inferior products than those shown and described in

  the product listing.

          50.         As shown below, each of the Ritz Gear-branded products were replaced with

  inferior substitutes:



                 Advertised Product                           Product Shipped By Defendants
  RITZ GEAR® Tripod:




  RITZ GEAR® .43x HD Wide Angle Lens




                                                     11
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 12 of 25 PageID #: 202




                 Advertised Product           Product Shipped By Defendants
  RITZ GEAR® 2.2X HD Telephoto Lens




  RITZ GEAR® OTG USB/Micro USB
  Multi-Function SD/Micro SD Card
  Reader/Writer:




                RITZ GEAR® Flash




                                       12
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 13 of 25 PageID #: 203



          51.         The product bundle shipped by Defendant Ninja King also included a refurbished

  Canon camera (shown below), rather than a new camera:

                               Refurbished Camera Shipped By Ninja King




          52.         Upon information and belief, consumers make their purchasing decisions on

  Amazon, in significant part, based on the brands, advertising, trademarks, packaging and

  photographs that are displayed.

          53.         When consumers purchase product bundles with varieties of brands shown in

  Plaintiffs’ Amazon listings, they expect the fulfilled order to contain those brands actually

  displayed and itemized in the listing. This includes Plaintiffs’ proprietary Ritz Gear-branded

  products. By the same token, customers also expect that their purchased product will arrive in

  Plaintiffs’ branded packaging.

          54.         Upon information and belief, as a direct and proximate result of Defendants’

  actions, Plaintiffs have lost and will continue to lose hundreds of thousands of dollars in direct

  damages based upon the loss of sales on Amazon.

          55.         Upon information and belief, Defendants’ actions have also detrimentally

  impacted Plaintiffs’ profit margins and inventory turnover which have harmed their account

  stability.




                                                      13
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 14 of 25 PageID #: 204



          56.         Upon information and belief, Plaintiffs have suffered and will continue to suffer

  severe damage to the reputation and goodwill of their brands by virtue of, inter alia, the negative

  reviews left by customers on Amazon based upon the inferior products sold by Defendants to

  those customers.

                                        FIRST CAUSE OF ACTION

                             Trademark Infringement Under the Lanham Act
                                           15 U.S.C. § 1114

          57.         Plaintiffs repeat and reallege the allegations set forth above in paragraphs 1

  through 56 as though fully set forth herein.

          58.         C&A IP is the owner of the federal registered Ritz Gear Marks.

          59.         Without license or permission, Defendants listed their products under Amazon

  listings created by Plaintiffs which advertise and offer for sale Ritz Gear Products when, in fact,

  the products that the Defendants’ actually sold and distributed were not and did not include Ritz

  Gear Products.

          60.         Customers who thought that they were purchasing the advertised Ritz Gear

  Products received no Ritz Gear Products when ordering products from Defendants.

          61.         Defendants’ use of the Ritz Gear Marks in commerce is without authorization.

          62.         As a result of the famed history of the Ritz Camera brand, the Ritz Gear Marks

  are strong and associated in the mind of the public with Plaintiffs.

          63.         Defendants have used identical reproductions of the Ritz Gear Marks to advertise,

  offer for sale and sell different and inferior products than those advertised, offered for sale and

  sold by Plaintiffs under the Ritz Gear Marks.




                                                       14
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 15 of 25 PageID #: 205



          64.         Without authorization, Defendants used the Ritz Gear Marks to advertise, offer

  for sale and sell camera accessories, just as Plaintiffs have used the Ritz Gear Marks to advertise,

  offer for sale and sell camera accessories.

          65.         Upon information and belief, Defendants’ unauthorized use of the Ritz Gear

  Marks to advertise, offer for sale and sell camera accessories has caused actual confusion.

          66.         The camera accessories that Defendants shipped to consumers, in place of Ritz

  Gear Products, were of inferior quality to those products sold by Plaintiffs.

          67.         Given that Defendants used identical reproductions of the Ritz Gear Marks,

  consumers are likely to be confused, irrespective of the sophistication of the purchasers.

          68.         Defendants have engaged and continue to engage in these activities knowingly

  and willfully.

          69.         Consumers have been actually confused, or are likely to be confused, mistaken, or

  deceived as a result of Defendants’ unauthorized use of the Ritz Gear Marks.

          70.         Defendants’ deceptive acts have injured or are likely to injure Plaintiffs’ business

  and reputation with consumers in this judicial district and elsewhere in the United States by

  creating confusion about the source of Ritz Gear Products.

          71.         As a proximate result of Defendants’ infringement of the Ritz Gear Mark,

  Plaintiffs have suffered and will continue to suffer substantial and irreparable injury and damage

  to the goodwill associated with the Ritz Gear Marks.

          72.         Plaintiffs are entitled to injunctive relief and damages in an amount to be

  determined at trial.

          73.         The knowing, intentional and willful nature of the acts set forth herein renders this

  an exceptional case under 15 U.S.C. § 1117(a).



                                                       15
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 16 of 25 PageID #: 206



                                       SECOND CAUSE OF ACTION

                 Trademark Counterfeiting Under the Lanham Act 15 U.S.C. § 1114

           74.        Plaintiffs repeat and reallege the allegations set forth above in paragraphs 1

  through 73 as though fully set forth herein.

           75.        Defendants have used spurious designations that are identical to, or substantially

  indistinguishable from the Ritz Gear Marks for goods covered by registrations for the Ritz Gear

  Marks.

           76.        Defendants have intentionally and willfully used these spurious designations

  knowing they are counterfeit in connection with the advertising, sale, offering for sale, and

  distribution of camera accessories for their own personal financial gain and such intentional and

  willful conduct by the Defendants makes this an exceptional case.

           77.        Defendants’ use of the Ritz Gear Marks to advertise, offer for sale, sell, and

  distribute Defendants’ counterfeit products was and is without the consent of Plaintiffs.

           78.        Defendants’ unauthorized use of the Ritz Gear Marks on and in connection with

  the advertising, offer for sale, and sale of counterfeit products constitutes Defendants’ use of the

  Ritz Gear Marks in commerce.

           79.        Defendants’ unauthorized use of the Ritz Gear Marks as set forth above is likely

  to:

                      a. cause confusion, mistake, and deception;

                      b. cause the public to believe that Defendants’ counterfeit products are the same

                         as Plaintiffs’ products and that Defendants are authorized, sponsored, or

                         approved by Plaintiffs or that Defendants are affiliated, connected, or

                         associated with or in some way related to Plaintiffs; and



                                                       16
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 17 of 25 PageID #: 207



                      c. result in Defendants unfairly benefiting from Plaintiffs’ advertising and

                         promotion, profiting from the reputation of Plaintiffs’ advertising and

                         promotion, and profiting from the reputation of Plaintiffs and its Ritz Gear

                         Marks all to the substantial and irreparable injury of the public, Plaintiffs and

                         the Ritz Gear Marks, and the substantial goodwill represented there-by.

           80.        Defendants’ acts as aforesaid constitute trademark counterfeiting in violation of

  Section 32 of the Lanham Act, 15 U.S.C. § 1114.

           81.        Plaintiffs have no adequate remedy at law and has suffered and continues to suffer

  irreparable harm and damages a result of Defendants’ acts as aforesaid in an amount not thus far

  determined.

           82.        Defendants’ wrongful acts of counterfeiting will continue unless enjoined by this

  Court.

           83.        Upon information and belief, Defendants have obtained gains, profits and

  advantages as a result of its wrongful acts in an amount thus far not determined.

           84.        Defendants’ actions have been and continue to be malicious, fraudulent, willful

  and deliberate, thereby making this an exceptional case pursuant to 15 U.S.C. § 1117(a).

           85.        Plaintiffs have no adequate remedy at law because the Ritz Gear Marks are

  unique and represent to the public Plaintiffs’ reputation and goodwill such that damages alone

  cannot fully compensate Plaintiffs for Defendants’ misconduct.

           86.        Unless enjoined by this Court, Defendants will continue its infringing acts in

  violation of 15 U.S.C. § 1114, with resulting damage to Plaintiffs and their extensive business

  and goodwill symbolized by the Ritz Gear Marks leaving Plaintiffs with no adequate remedy for

  such injury at law.



                                                       17
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 18 of 25 PageID #: 208



          87.         By reason of the foregoing, in addition to injunctive relief, Plaintiffs are entitled

  to an award of compensatory, treble damages, statutory damages, Defendants’ profits, costs, and

  attorneys’ fees.

                                        THIRD CAUSE OF ACTION

                False Designation of Origin Under the Lanham Act 15 U.S.C. § 1125(a)

          88.         Plaintiffs repeat and reallege the allegations set forth above in paragraphs 1

  through 87 as though fully set forth herein.

          89.         Defendants have deliberately and willfully attempted to trade upon Plaintiffs’

  goodwill in the Ritz Gear Marks and the reputation established by Plaintiffs in connection with

  its products in order to confuse consumers as to the origin and sponsorship of Defendants’ goods

  and to pass off their products as those of Plaintiffs.

          90.         Defendants have advertised their products under Plaintiffs’ marks on Amazon

  listings and then filled orders made under these listings with materially different, inferior

  products.

          91.         Defendants’ unauthorized and tortious conduct has also deprived and will

  continue to deprive Plaintiffs of the ability to control the consumer perception of its products as

  offered under the Ritz Gear Marks, effectively placing the valuable reputation and goodwill of

  Plaintiffs’ business in the hands of Defendants.

          92.         Defendants’ conduct has caused and is likely to continue to cause confusion,

  mistake or deception as to the affiliation, connection or association of Defendants with Plaintiffs,

  and as to the origin, sponsorship or approval of Defendants and their products, in violation of

  § 43 of the Lanham Act, 15 U.S.C. § 1125(a).

          93.         Defendants have engaged and continue to engage in these activities knowingly

  and willfully.

                                                        18
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 19 of 25 PageID #: 209



          94.         Defendants had direct and full knowledge of Plaintiffs’ prior rights in their marks

  before the acts complained of herein.

          95.         Defendants’ intentional, fraudulent and deceptive acts have injured or are likely to

  injure Plaintiffs’ business and reputation with consumers in this judicial district and elsewhere in

  the United States by creating confusion.

          96.         As a proximate result of Defendants’ actions, Plaintiffs have suffered and will

  continue to suffer substantial and irreparable injury and damage to the goodwill of its business.

          97.         Plaintiffs are entitled to injunctive relief and monetary damages in an amount to

  be determined at trial.

          98.         The knowing, intentional and willful nature of the acts set forth herein renders this

  an exceptional case under 15 U.S.C. § 1117(a).

                                       FOURTH CAUSE OF ACTION

                       False Advertising Under the Lanham Act 15 U.S.C. § 1125(a)

          99.         Plaintiffs repeat and reallege the allegations set forth above in paragraphs 1

  through 98 as though fully set forth herein.

          100.        Plaintiffs’ product listings advertise and offer for sale products bearing the Ritz

  Gear Marks.

          101.        In bad faith, Defendants intentionally chose to list themselves as a retailer under

  the listings created by Plaintiffs on Amazon.

          102.        In bad faith, Defendants intentionally chose to sell and distribute their materially

  different and inferior products under the listings created by Plaintiffs on Amazon.

          103.        Defendants intentionally chose to sell and distribute their materially different and

  inferior products under the listings created by Plaintiffs on Amazon, even though Defendants



                                                       19
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 20 of 25 PageID #: 210



  knew that their products did not match the listing titles, product descriptions or product

  photographs.

          104.        Defendants’ actions misrepresent the nature, characteristics, qualities and origins

  of Defendants’ products, as well as those advertised and sold by Plaintiffs.

          105.        Defendants’ actions deceived and will continue to deceive a number of customers

  who purchased and will purchase Defendants’ different and inferior products instead of those

  offered by Plaintiffs.

          106.        Customers who were once satisfied, repeat customers will no longer purchase

  Plaintiffs’ products as a direct result of Defendants’ actions.

          107.        Defendants’ past and continued advertising, marketing, sale, offer for sale and

  distribution of products that are different from those which appear on the Amazon listings

  created by Plaintiffs constitute false advertising, in violation of § 43 of the Lanham Act, 15

  U.S.C. § 1125(a).

          108.        Defendants have engaged and continue to engage in these activities knowingly

  and willfully.

          109.        Defendants’ intentional, fraudulent and deceptive acts have injured or are likely to

  injure Plaintiffs’ business and reputation with consumers in this judicial district and elsewhere in

  the United States by creating confusion.

          110.        As a proximate result of Defendants’ actions, Plaintiffs have suffered and will

  continue to suffer substantial and irreparable injury and damage to the goodwill of its business.

          111.        Plaintiffs are entitled to injunctive relief and monetary damages in an amount to

  be determined at trial.




                                                       20
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 21 of 25 PageID #: 211



          112.        The knowing, intentional and willful nature of the acts set forth herein renders this

  an exceptional case under 15 U.S.C. § 1117(a).

                                        FIFTH CAUSE OF ACTION

                  Unfair Competition and Misappropriation Under Common Law

          113.        Plaintiffs repeat and reallege the allegations set forth above in paragraphs 1

  through 112 as though fully set forth herein.

          114.        Plaintiffs’ product listings advertise and offer for sale products bearing the Ritz

  Gear Marks.

          115.        In bad faith, Defendants intentionally chose to list themselves as a retailer under

  the listings created by Plaintiffs on Amazon.

          116.        In bad faith, Defendants intentionally chose to sell and distribute their materially

  different and inferior products under the listing created by Plaintiffs on Amazon.

          117.        Defendants intentionally chose to sell and distribute their materially different and

  inferior products under the listings created by Plaintiffs on Amazon, even though Defendants

  knew that their products did not match the listing titles, product descriptions or product

  photographs.

          118.        Defendants’ actions misrepresent the nature, characteristics, qualities and origins

  of Defendants’ products, as well as those advertised and sold by Plaintiffs.

          119.        Defendants’ actions deceived and will continue to deceive a number of customers

  who purchased and will purchase Defendants’ different and inferior products instead of those

  offered by Plaintiffs.

          120.        Upon information and belief, customers who were once satisfied, repeat

  customers will no longer purchase Plaintiffs’ products as a direct result of Defendants’ actions.



                                                       21
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 22 of 25 PageID #: 212



          121.        Defendants advertisement and offer for sale of products on Plaintiffs’ Amazon

  listings constitutes commercial advertising and commercial promotion, which advertisements

  were disseminated to the relevant purchasing public.

          122.        Defendants’ unlawful and improper actions as set forth above misappropriate and

  trade upon Plaintiffs’ reputation and goodwill, thereby injuring that reputation and goodwill, and

  unjustly divert from Plaintiffs to Defendants the benefits rightfully belonging to Plaintiffs.

          123.        Defendants’ unlawful activities constitute unfair competition and

  misappropriation as proscribed by common law.

          124.        Defendants’ acts of unfair competition and misappropriation have caused

  Plaintiffs to sustain monetary damage, loss, and injury.

          125.        Upon information and belief, Defendants have engaged and continue to engage in

  these activities knowingly and willfully.

          126.        Defendants’ acts of unfair competition and misappropriation, unless enjoined by

  this Court, will continue to cause Plaintiffs to sustain irreparable damage, loss, and injury.

          127.        Plaintiffs have no adequate remedy at law.

          128.        As a proximate result of Defendants’ materially deceptive practice, Plaintiffs have

  been irreparably harmed and are entitled to injunctive relief and damages in an amount to be

  determined at trial.

                                        SIXTH CAUSE OF ACTION

                           Violation of New York’s General Business Law § 349
                                  Deceptive Acts and Practices Unlawful

          129.        Plaintiffs repeat and reallege the allegations set forth above in paragraphs 1

  through 128 as though fully set forth herein.




                                                       22
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 23 of 25 PageID #: 213



          130.        Defendants’ aforesaid activities constitute deceptive acts or practices in the

  conduct of business trade or commerce or in furnishing of services in violation of New York

  General Business Law § 349.

          131.        Defendants’ acts were consumer oriented and harmed consumers and the public

  interest in a material respect.

          132.        Defendants engaged in a bait and switch scheme by advertising Ritz Gear

  Products, but shipping consumers materially different and inferior products.

          133.        Defendants engaged in a bait and switch scheme by advertising new, name brand

  cameras, but shipping consumers used and refurbished cameras.

          134.        Defendants’ acts were materially misleading because consumers did not receive

  the products that they believed that they were purchasing.

          135.        Defendants have willfully duped consumers into purchasing products of lesser

  quality than they believe that that were purchasing.

          136.        Defendants’ acts of unfair competition have caused Plaintiffs to suffer monetary

  damage, loss, and injury.

          137.        Upon information and belief, Defendants have engaged and continue to engage in

  these activities knowingly and willfully.

          138.        Defendants’ acts of unfair competition, unless enjoined by this Court, will

  continue to cause Plaintiffs to sustain irreparable damage, loss, and injury.

          139.        Plaintiffs have suffered harm because of Defendants’ materially deceptive

  practices in the form of damage to their business reputation and lost sales.

          140.        Defendants are liable under Section 349 for: (1) compensatory damages; (2) treble

  damages pursuant to Section 349(h); (3) any and all reasonable attorneys’ fees incurred and to be



                                                       23
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 24 of 25 PageID #: 214



  incurred by Plaintiffs in prosecuting this action pursuant to Section 349(h); and (4) punitive

  damages in an amount to be determined by the jury.

          141.        As a proximate result of Defendants’ materially deceptive practice, Plaintiffs have

  been irreparably harmed and are entitled to injunctive relief and damages in an amount to be

  determined at trial.

                                           PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

          A.          That Defendants be held liable for trademark infringement; counterfeiting; false

  designation of origin and false descriptions; false advertising; deceptive trade practices; unfair

  competition; misappropriating and other wrongful activities in connection with the advertising of

  products;

          B.          That Defendants, their agents, servants, related companies, and all parties in

  privity with them, or any of them, be enjoined preliminarily and permanently from committing

  any further acts that constitute trademark infringement; counterfeiting; false designation of origin

  and false descriptions; false advertising; deceptive trade practices; unfairly competing;

  misappropriating and other wrongful activities;

          C.          That Defendants be held liable for infringement of the Ritz Gear Mark and any

  other marks belonging to Plaintiffs which are being infringed by Defendants;

          D.          That Defendants, their agents, servants, related companies, and all parties in

  privity with them, or any one of them, be enjoined preliminarily and permanently from infringing

  Plaintiffs’ trademark rights in the Ritz Gear Marks and any other marks belonging to Plaintiffs;

          E.          That Defendants be required to pay Plaintiffs such damages as Plaintiffs have

  sustained as a consequence of Defendants’ false designations of origin, false advertising,

  infringements, counterfeits and other wrongful activities complained of herein, and to account

                                                       24
  4833-5883-7149v.1
Case 2:19-cv-00848-ENV-VMS Document 25 Filed 07/29/19 Page 25 of 25 PageID #: 215



  for all gains, profits, and advantages derived by Defendants from said false designations of

  origin, false advertising, infringements and other wrongful activities complained of herein, and

  that such award for damages be trebled to the willful and wanton nature thereof; alternatively,

  that Plaintiffs be awarded statutory damages pursuant to 15 U.S.C. § 1117(c) of up to $4,000,000

  for each trademark that Defendant has willfully counterfeited and infringed.

          F.          That Defendants pay Plaintiffs for the costs of this action and for Plaintiffs’

  reasonable attorney’s fees, as the Court may allow; and

          G.          That Plaintiffs be granted such other and further relief as the Court may deem just

  and proper.

                                               JURY DEMAND

          Plaintiffs request a trial by jury on all issues so triable.



    Dated: July 29, 2019                             By: s/ Mark Berkowitz
                                                         AMSTER, ROTHSTEIN & EBENSTEIN LLP
                                                         Mark Berkowitz
                                                         Tuvia Rotberg
                                                         Sandra A. Hudak
                                                         90 Park Avenue
                                                         New York, NY 10016
                                                         Phone: (212) 336-8000
                                                         Fax:    (212) 336-8001
                                                         E-mail: mberkowitz@arelaw.com
                                                                 trotberg@arelaw.com
                                                                 shudak@arelaw.com

                                                          Attorneys for Plaintiffs




                                                       25
  4833-5883-7149v.1
